Exhibit 10.29

 

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT

 

by and between

 

ROXIO, INC.

 

as Borrower

 

and

 

SILICON VALLEY BANK,

 

as Bank

 

March 25, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated March 25, 2004,
between SILICON VALLEY BANK (“Bank”), whose address is 3003 Tasman Drive, Santa
Clara, California 95054 and whose fax number is (408) 748-9478 and ROXIO, INC.,
a corporation organized and in good standing in the State of Delaware
(“Borrower”), whose address is 455 El Camino Real, Santa Clara, California 95050
and whose fax number is (408) 367-2913, provides the terms on which Bank will
lend to Borrower and Borrower will repay Bank. The parties agree as follows:

 

1. ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement will be construed following GAAP.
Calculations and determinations must be made following GAAP. The term “financial
statements” includes the notes and schedules. The terms “including” and
“includes” always mean “including (or includes) without limitation,” in this or
any Loan Document.

 

2. LOAN AND TERMS OF PAYMENT

 

2.1 Promise to Pay.

 

Borrower promises to pay Bank the unpaid principal amount of all Credit
Extensions and interest on the unpaid principal amount of the Credit Extensions.

 

2.1.1 Revolving Advances.

 

(a) Bank will make Advances not exceeding the Committed Revolving Line, minus
(i) the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), and minus (ii) the FX Reserve. Amounts borrowed
under this Section may be repaid and reborrowed during the term of this
Agreement.

 

(b) To obtain an Advance, Borrower must notify Bank by facsimile or telephone by
3:00 p.m. Pacific time on the Business Day the Advance is to be made. Borrower
must promptly confirm the notification by delivering to Bank the Loan
Payment/Advance Request Form attached as Exhibit B (the “Payment/Advance Form”).
Bank will credit Advances to Borrower’s deposit account. Bank may make Advances
under this Agreement based on instructions from a Responsible Officer or his or
her designee or without instructions if the Advances are necessary to meet
Obligations which have become due. Bank may rely on any telephone notice given
by a person whom Bank believes is a Responsible Officer or designee. Borrower
will indemnify Bank for any loss Bank suffers due to such reliance.

 

(c) The Committed Revolving Line terminates on the Revolving Maturity Date, when
all Advances are immediately payable.

 

(d) Bank’s obligation to lend the undisbursed portion of the Obligations will
terminate if, in Bank’s sole discretion, there has been a material adverse
change in the general affairs, management, results of operation, condition
(financial or otherwise) or the prospect of repayment of the Obligations.

 

2.1.2 Letters of Credit Sublimit.

 

Bank will issue or have issued Letters of Credit for Borrower’s account not
exceeding (i) the Committed Revolving Line, minus (ii) the outstanding principal
balance of the Advances, (iii) minus the FX Reserve; however, the face amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) may not at any time exceed Fifteen Million Dollars ($15,000,000). Each
Letter of Credit will have an expiry date of no later than one hundred eighty
(180) days after the Revolving Maturity Date, but Borrower’s obligations to
reimburse Bank under the Letters of Credit will be secured by cash on terms
acceptable to Bank at any time after the Revolving Maturity Date if the term of
this Agreement is not extended by Bank. Borrower agrees to execute any further
documentation in connection with the Letters of Credit as Bank may reasonably
request. Prior to or simultaneously with the opening of each Letter of Credit,
Borrower shall pay to Bank, Bank’s standard letter of credit fees (each a
“Letter of Credit Fee” and collectively the “Letter of Credit Fees”). Such
Letter of Credit Fees shall be paid in advance upon the issuance of the Letter
of Credit and upon each anniversary thereof, if any. In addition, Borrower shall
pay to Bank any and all additional issuance, negotiation, processing, transfer
or other fees to the extent and as and when required by Bank.



--------------------------------------------------------------------------------

2.1.3 Foreign Exchange Sublimit.

 

If there is availability under the Committed Revolving Line, then Borrower may
enter in foreign exchange forward contracts with the Bank under which Borrower
commits to purchase from or sell to Bank a set amount of foreign currency more
than one business day after the contract date (the “FX Forward Contract”). Bank
will subtract 10% of each outstanding FX Forward Contract from the foreign
exchange sublimit which is a maximum of Fifteen Million Dollars ($15,000,000)
(the “FX Reserve”). The total FX Forward Contracts at any one time may not
exceed 10 times the amount of the FX Reserve. Bank may terminate the FX Forward
Contracts if an Event of Default occurs.

 

2.2 Overadvances.

 

If Borrower’s Obligations under Sections 2.1.1, 2.1.2, and 2.1.3 exceed the
Committed Revolving Line, Borrower shall immediately pay Bank the excess.

 

2.3 Interest Rate, Payments.

 

(a) Interest Rate. Advances accrue interest on the outstanding principal balance
at a per annum rate of twenty-five hundredths of one percent (0.25%) above the
Prime Rate. After an Event of Default, Obligations accrue interest at five
percent (5%) above the rate effective immediately before the Event of Default.
The interest rate increases or decreases when the Prime Rate changes. Interest
is computed on a 360 day year for the actual number of days elapsed.

 

(b) Payments. Interest due on the Committed Revolving Line is payable on the
fifth (5th) day of each month. Bank may debit any of Borrower’s deposit accounts
including Account Number 3300406555 for principal and interest payments owing or
any amounts Borrower owes Bank. Bank will promptly notify Borrower when it
debits Borrower’s accounts. These debits are not a set-off. Payments received
after 12:00 noon Pacific time are considered received at the opening of business
on the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest
accrue.

 

2.4 Fees.

 

Borrower will pay:

 

(a) Facility Fee. A fully earned, nonrefundable fee in the amount of Thirty
Seven Thousand Five Hundred Dollars ($37,500).

 

(b) Unused Line Fee. Borrower shall pay to Bank a fee (collectively, the “Unused
Line Fees” and individually, an “Unused Line Fee”) in an amount equal to
twenty-five hundredths of one percent (0.25%) per annum of the average daily
unused and undisbursed portion of the Committed Revolving Line accruing during
each calendar quarter. The accrued and unpaid portion of the Unused Line Fee
shall be paid by the Borrower to Bank on the last day of each calendar quarter,
commencing on the first such date following the date hereof, and on the
Revolving Maturity Date.

 

(c) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
reasonable expenses) incurred through and after the date of this Agreement, are
payable when due.

 

3. CONDITIONS OF LOANS

 

3.1 Conditions Precedent to Initial Credit Extension.

 

Bank’s obligation to make the initial Credit Extension is subject to the
condition precedent that it receives the agreements, documents and fees it
requires.

 

3.2 Conditions Precedent to all Credit Extensions.

 

Bank’s obligations to make each Credit Extension, including the initial Credit
Extension, is subject to the following:

 

(a) timely receipt of any Payment/Advance Form; and

 

(b) the representations and warranties in Section 5 must be true on the date of
the Payment/Advance Form and on the effective date of each Credit Extension and
no Event of Default may have occurred and be continuing, or result from the
Credit Extension. Each Credit Extension is Borrower’s representation and
warranty on that date that the representations and warranties of Section 5
remain true.

 

2



--------------------------------------------------------------------------------

4. CREATION OF SECURITY INTEREST

 

4.1 Grant of Security Interest.

 

Borrower grants Bank a continuing security interest in all presently existing
and later acquired Collateral to secure all Obligations and performance of each
of Borrower’s duties under the Loan Documents. Except for Permitted Liens, any
security interest will be a first priority security interest in the Collateral.
Bank upon the occurrence of any Event of Default, may place a “hold” on any
deposit account of Borrower maintained with Bank. If this Agreement is
terminated, Bank’s lien and security interest in the Collateral will continue
until Borrower fully satisfies its Obligations.

 

4.2 Authorization to File.

 

Borrower authorizes Bank to file financing statements without notice to
Borrower, with all appropriate jurisdictions, as Bank deems appropriate, in
order to perfect or protect Bank’s interest in the Collateral.

 

5. REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1 Due Organization and Authorization.

 

Borrower and each Subsidiary is duly existing and qualified and licensed to do
business in, and in good standing in, any state in which the conduct of its
business or its ownership of property requires that it be qualified, except
where the failure to do so could not reasonably be expected to cause a Material
Adverse Change. Borrower’s exact legal name is as set forth on the first page of
this Agreement. The execution, delivery and performance of the Loan Documents
have been duly authorized, and do not conflict with Borrower’s formation
documents, nor constitute an event of default under any material agreement by
which Borrower is bound. Borrower is not in default under any agreement to
which, or by which it is bound, in which the default could reasonably be
expected to cause a Material Adverse Change.

 

5.2 Collateral.

 

Borrower has good title to the Collateral, free of Liens except Permitted Liens.
The Accounts are bona fide, existing obligations, and the service or property
has been performed or delivered to the account debtor or its agent for immediate
shipment to and unconditional acceptance by the account debtor. Borrower has no
notice of any actual or imminent Insolvency Proceeding of any account debtor
from whom Borrower is owed Accounts in excess of $100,000 for any single account
debtor or $250,000 in the aggregate for all account debtors. All Inventory is in
all material respects of good and marketable quality, free from material
defects. Borrower is the sole owner of the Intellectual Property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business. No part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and no claim has been made that any part of
the Intellectual Property violates the rights of any third party, except to the
extent such claim could not reasonably be expected to cause a Material Adverse
Change.

 

5.3 Litigation.

 

There are no actions or proceedings pending or, to the knowledge of Borrower’s
Responsible Officers, threatened by or against Borrower or any Subsidiary that
could reasonably be expected to cause a Material Adverse Change.

 

5.4 No Material Adverse Change in Financial Statements.

 

All consolidated financial statements for Borrower, and any Subsidiary,
delivered to Bank fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent consolidated
financial statements submitted to Bank.

 

3



--------------------------------------------------------------------------------

5.5 Solvency.

 

The fair salable value of Borrower’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; the Borrower is
not left with unreasonably small capital after the transactions in this
Agreement or any of the Loan Documents; and Borrower is able to pay its debts
(including trade debts) as they mature.

 

5.6 Regulatory Compliance.

 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act. Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations T and U of the Federal Reserve Board of Governors). Borrower has
complied in all material respects with the Federal Fair Labor Standards Act.
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to cause a Material Adverse Change. None of
Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each Subsidiary has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP.
Borrower and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted, except where the failure to do so could not reasonably be
expected to cause a Material Adverse Change.

 

5.7 Subsidiaries.

 

Borrower does not own any stock, partnership interest or other equity securities
except for Permitted Investments.

 

5.8 Full Disclosure.

 

No written representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank (taken together with all such
written certificates and written statements to Bank) contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading. It
being recognized by Bank that the projections and forecasts provided by Borrower
in good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected and forecasted results.

 

6. AFFIRMATIVE COVENANTS

 

Borrower will do all of the following for so long as Bank has an obligation to
make any Credit Extension, or there are outstanding Obligations:

 

6.1 Government Compliance.

 

Borrower will maintain its and all Subsidiaries’ legal existence and good
standing as a Registered Organization in its current jurisdiction and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to cause a material adverse effect on Borrower’s business
or operations. Borrower will comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which could have a material adverse effect on Borrower’s business or operations
or would reasonably be expected to cause a Material Adverse Change.

 

6.2 Financial Statements, Reports, Certificates.

 

(a) Borrower will deliver to Bank: (i) as soon as available, but no later than
thirty (30) days after the last day of each month, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations during the period certified by a Responsible Officer and in a form
acceptable to Bank; (ii) within five (5) days of filing, all of Borrower’s
reports on Form 10-K and 10-Q filed with the Securities and Exchange Commission,
(iii) a prompt report of any legal actions pending or threatened against
Borrower or any Subsidiary that could result in damages or costs to Borrower or
any Subsidiary of $1,000,000 or more; (iv) budgets, sales projections, operating
plans or other financial

 

4



--------------------------------------------------------------------------------

information Bank reasonably requests; (v) within ten (10) days after the end of
each quarter written notice of any subsequent ownership right of Borrower in or
to any, Patent or Trademark not shown in any intellectual property security
agreement between Borrower and Bank and (vi) prompt written notice of (A) any
subsequent ownership right of Borrower in or to any Copyright not shown in any
intellectual property security agreement between Borrower and Bank, (B) any
other material change in the composition of the Intellectual Property (other
than those described in clause (v) above), or (C) knowledge of an event that
materially adversely affects the value of the Intellectual Property.
Notwithstanding the above, Borrower shall not be required to deliver item (a)(i)
above to Bank for any month during which Borrower’s unrestricted cash exceeds
$30,000,000. Borrower’s 10K and 10Q reports required to be delivered pursuant to
Section 6.2(a)(ii) shall be deemed to have been delivered on the date on which
Borrower posts such report or provides a link thereto on Borrower’s website on
the Internet; provided, that Borrower shall provide paper copies to Bank of the
Compliance Certificates required by Section 6.2(c).

 

(b) Borrower will deliver to Bank aged listings of accounts receivable and
accounts payable, which aged listings of accounts receivable and accounts
payable shall be due to Bank (a) within thirty (30) days after the last day of
each month if Borrower’s unrestricted cash is $30,000,000 or less, or (b) within
thirty (30) days after the last day of each calendar quarter if Borrower’s
unrestricted cash exceeds $30,000,000.

 

(c) Borrower will deliver to Bank a Compliance Certificate signed by a
Responsible Officer in the form of Exhibit C; which Compliance Certificate shall
be due to Bank (a) within thirty (30) days after the last day of each month if
Borrower’s unrestricted cash is $30,000,000 or less, or (b) within thirty (30)
days after the last day of each calendar quarter if Borrower’s unrestricted cash
exceeds $30,000,000.

 

(d) Within thirty (30) days after the last day of each month, Borrower will
deliver to Bank a copy of Borrower’s cash holding report, including account
statements detailing investment type and maturity dates.

 

(e) Within forty five (45) days after the last day of Borrower’s fiscal year,
Borrower will deliver to Bank a business forecast for its next fiscal year.

 

(f) Promptly following any request therefore, Borrower will deliver to Bank such
other information regarding the operations, business affairs and financial
condition of Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as Bank may reasonably request.

 

(g) Borrower will allow Bank to audit Borrower’s Collateral at Borrower’s
expense. Such audits will be conducted during normal Business Days and normal
business hours and no more often than every six (6) months unless an Event of
Default has occurred and is continuing.

 

6.3 Inventory; Returns.

 

Borrower will keep all Inventory in good and marketable condition, free from
material defects. Returns and allowances between Borrower and its account
debtors will follow Borrower’s customary practices as they exist at execution of
this Agreement. Borrower must promptly notify Bank of all returns, recoveries,
disputes and claims that involve more than $1,000,000.

 

6.4 Taxes.

 

Borrower will make, and cause each Subsidiary to make, timely payment of all
material federal, state, and local taxes or assessments (other than taxes and
assessments which Borrower is contesting in good faith, with adequate reserves
maintained in accordance with GAAP) and will deliver to Bank, on demand,
appropriate certificates attesting to the payment.

 

6.5 Insurance.

 

Borrower will keep its business and the Collateral insured for risks and in
amounts standard for Borrower’s industry, and as Bank may reasonably request.
Insurance policies will be in a form, with companies, and in amounts that are
satisfactory to Bank in Bank’s reasonable discretion. All property policies will
have a lender’s loss payable endorsement showing Bank as an additional loss
payee and all liability policies will show the Bank as an additional insured and
provide that the insurer must give Bank at least thirty (30) days notice before
canceling its policy. At Bank’s request, Borrower will deliver certified copies
of policies and evidence of all premium payments. Proceeds payable under any
policy will, at Bank’s option, be payable to Bank on account of the Obligations.

 

5



--------------------------------------------------------------------------------

6.6 Account With Bank.

 

Borrower will maintain an account with Bank against which interest payments will
be debited.

 

6.7 Financial Covenants.

 

Borrower will maintain as of the last day of each month (provided, however that
the covenants set forth below shall be measured on the last day of each calendar
quarter at all times that Borrower’s unrestricted cash exceeds $30,000,000):

 

(a) Tangible Net Worth. A Tangible Net Worth of at least $10,000,000.

 

(b) Liquidity Coverage. A ratio of unrestricted cash, cash equivalents and
short-term investments, plus fifty percent (50%) of Net Accounts Receivable
divided by the aggregate Obligations of not less than 2.00 to 1.00.

 

6.8 Registration of Intellectual Property Rights.

 

Borrower will act in good faith and consistent with its normal business practice
to register with the United States Patent and Trademark Office or the United
States Copyright Office its Intellectual Property and additional Intellectual
Property rights developed or acquired including revisions or additions with any
product before the sale or licensing of the product to any third party.

 

Borrower will act in good faith and consistent with its normal business practice
to (i) protect, defend and maintain the validity and enforceability of the
Intellectual Property and promptly advise Bank in writing of material
infringements and (ii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public.

 

6.9 Further Assurances.

 

Borrower will execute any further instruments and take further action as Bank
reasonably requests to perfect or continue Bank’s security interest in the
Collateral or to effect the purposes of this Agreement.

 

7. NEGATIVE COVENANTS

 

Borrower will not do any of the following without Bank’s prior written consent,
for so long as Bank has an obligation to make Credit Extensions or there are any
outstanding Obligations:

 

7.1 Dispositions.

 

Convey, sell, lease, transfer or otherwise dispose of (collectively “Transfer”),
or permit any of its Subsidiaries to Transfer, all or any part of its business
or property (including, without limitation, cash), except for Transfers (i) of
Inventory in the ordinary course of business; (ii) of non-exclusive licenses and
similar arrangements for the use of the property of Borrower or its Subsidiaries
in the ordinary course of business; or (iii) of worn-out or obsolete Equipment;
or (iv) sales of assets with an aggregate value of less than $2,500,000 in any
twelve-month period. For purposes of clarification, this Section 7.1 prohibits,
among other Transfers, Transfers of property from Borrower to its Subsidiaries
other than transfers of Intellectual Property to a Guarantor.

 

7.2 Changes in Business or Business Locations.

 

Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower or reasonably related thereto.
Borrower will not, without at least twenty (20) days prior written notice to
Bank, add any new offices or business locations with a annual rent in excess of
$500,000 per year, and Borrower will not, without at least thirty (30) days
prior written notice to Bank, change its name or state of formation or relocate
its chief executive office.

 

7.3 Mergers or Acquisitions.

 

Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person. A
Subsidiary may merge or consolidate into another Subsidiary or into Borrower.

 

6



--------------------------------------------------------------------------------

7.4 Indebtedness.

 

Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.

 

7.5 Encumbrance.

 

Create, incur, or allow any Lien on any of its property, or assign or convey any
right to receive income, including the sale of any Accounts, or permit any of
its Subsidiaries to do so, except for Permitted Liens, or permit any Collateral
not to be subject to the first priority security interest granted here, subject
to Permitted Liens.

 

7.6 Distributions; Investments.

 

Directly or indirectly acquire or own any Person, or make any Investment in any
Person, other than Permitted Investments, or permit any of its Subsidiaries to
do so, or pay any dividends or make any distribution or payment or redeem,
retire or purchase any capital stock, except for repurchases (in the aggregate)
of up to 10% of the Borrower’s common stock in exchange for up to 10% of the
Borrower’s cash, cash equivalents and short-term investments as of the adoption
by Borrower’s board of directors of such repurchase program, and provided that
no Event of Default has occurred, is continuing or would exist after giving
effect to the repurchases.

 

7.7 Transactions with Affiliates.

 

Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of Borrower except for transactions that are in the ordinary
course of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a nonaffiliated Person.

 

7.8 Subordinated Debt.

 

Make or permit any payment on any Subordinated Debt, except under the terms of
the Subordinated Debt, or amend any provision in any document relating to the
Subordinated Debt without Bank’s prior written consent.

 

7.9 Compliance.

 

Become an “investment company” or a company controlled by an “investment
company,” under the Investment Company Act of 1940 or undertake as one of its
important activities extending credit to purchase or carry margin stock, or use
the proceeds of any Credit Extension for that purpose; fail to meet the minimum
funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur; fail to comply with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the violation
could reasonably be expected to have a material adverse effect on Borrower’s
business or operations or would reasonably be expected to cause a Material
Adverse Change, or permit any of its Subsidiaries to do so.

 

8. EVENTS OF DEFAULT

 

Any one of the following is an Event of Default:

 

8.1 Payment Default.

 

If Borrower fails to pay any of the Obligations within five (5) days after their
due date. During the additional period the failure to cure the default is not an
Event of Default (but no Credit Extension will be made during the cure period);

 

8.2 Covenant Default.

 

(a) If Borrower fails to perform any obligation under Sections 6.2, 6.4, 6.5 or
6.7 or violates any of the covenants contained in Article 7 of this Agreement;
provided, however, that with respect to Borrower’s first failure to perform an
obligation under Section 6.2 Borrower shall have an additional ten (10) day
period to attempt to cure such default and within such ten (10) day period the
failure to have

 

7



--------------------------------------------------------------------------------

cured such default shall not be deemed an Event of Default (provided that no
Credit Extensions will be made during such cure period; and provided, further,
that following the first failure to perform an obligation under Section 6.2
Borrower shall not be entitled to a 10-day grace period for any future violation
of that or any other obligation under Section 6.2); or

 

(b) If Borrower fails or neglects to perform, keep, or observe any other
material term, provision, condition, covenant, or agreement contained in this
Agreement, in any of the Loan Documents, or in any other present or future
agreement between Borrower and Bank and as to any default under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure such default within ten (10) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the ten (10)
day period or cannot after diligent attempts by Borrower be cured within such
ten (10) day period, and such default is likely to be cured within a reasonable
time, then Borrower shall have an additional reasonable period (which shall not
in any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to have cured such default shall not be
deemed an Event of Default (provided that no Credit Extensions will be made
during such cure period);

 

8.3 Material Adverse Change.

 

If there (i) occurs a material adverse change in the business, operations, or
condition (financial or otherwise) of the Borrower, or (ii) is a material
impairment of the prospect of repayment of any portion of the Obligations or
(iii) is a material impairment of the value or priority of Bank’s security
interests in the Collateral.

 

8.4 Attachment.

 

If any material portion of Borrower’s assets is attached, seized, levied on, or
comes into possession of a trustee or receiver and the attachment, seizure or
levy is not removed in ten (10) days, or if Borrower is enjoined, restrained, or
prevented by court order from conducting a material part of its business or if a
judgment or other claim becomes a Lien on a material portion of Borrower’s
assets, or if a notice of lien, levy, or assessment is filed against any of
Borrower’s assets by any government agency and not paid within ten (10) days
after Borrower receives notice. These are not Events of Default if stayed or if
a bond is posted pending contest by Borrower (but no Credit Extensions will be
made during the cure period);

 

8.5 Insolvency.

 

If Borrower becomes insolvent or if Borrower begins an Insolvency Proceeding or
an Insolvency Proceeding is begun against Borrower and not dismissed or stayed
within 30 days (but no Credit Extensions will be made before any Insolvency
Proceeding is dismissed);

 

8.6 Other Agreements.

 

If there is a default in any agreement between Borrower and a third party that
gives the third party the right to accelerate any Indebtedness exceeding
$1,000,000 or that could cause a Material Adverse Change;

 

8.7 Judgments.

 

If a money judgment(s) in the aggregate of at least $1,000,000 is rendered
against Borrower and is unsatisfied and unstayed for 10 days (but no Credit
Extensions will be made before the judgment is stayed or satisfied);

 

8.8 Misrepresentations.

 

If Borrower or any Person acting for Borrower makes any material
misrepresentation or material misstatement now or later in any warranty or
representation in this Agreement or in any writing delivered to Bank or to
induce Bank to enter this Agreement or any Loan Document; or

 

8.9 Guaranty.

 

Any guaranty of any Obligations ceases for any reason to be in full force or any
Guarantor does not perform any obligation under any guaranty of the Obligations,
or any material misrepresentation or material misstatement exists now or later
in any warranty or representation in any guaranty of the Obligations or in any
certificate delivered to Bank in connection with any guaranty, or any
circumstance described in Sections 8.3, 8.4, 8.5 or 8.7 occurs to any Guarantor.

 

8



--------------------------------------------------------------------------------

8.10 Subsidiaries.

 

Any circumstance described in Sections 8.3, 8.4, 8.5 or 8.7 occurs to any
Material Subsidiary of Borrower.

 

9. BANK’S RIGHTS AND REMEDIES

 

9.1 Rights and Remedies.

 

When an Event of Default occurs and continues Bank may, without notice or
demand, do any or all of the following:

 

(a) Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

 

(b) Stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

 

(c) Settle or adjust disputes and claims directly with account debtors for
amounts, on terms and in any order that Bank considers advisable;

 

(d) Make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral. Borrower will assemble the
Collateral if Bank requires and make it available as Bank designates. Bank may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Bank a license to enter and occupy any of its
premises, without charge, to exercise any of Bank’s rights or remedies;

 

(e) Apply to the Obligations any (i) balances and deposits of Borrower with Bank
or its Affiliate it holds, or (ii) amount held by Bank owing to or for the
credit or the account of Borrower;

 

(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is granted a non-exclusive,
royalty-free license or other right to use, without charge, Borrower’s labels,
Patents, Copyrights, Mask Works, rights of use of any name, trade secrets, trade
names, Trademarks, service marks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit; and

 

(g) Dispose of the Collateral according to the Code.

 

9.2 Power of Attorney.

 

Effective only when an Event of Default occurs and continues, Borrower
irrevocably appoints Bank as its lawful attorney to: (i) endorse Borrower’s name
on any checks or other forms of payment or security; (ii) sign Borrower’s name
on any invoice or bill of lading for any Account or drafts against account
debtors, (iii) make, settle, and adjust all claims under Borrower’s insurance
policies; (iv) settle and adjust disputes and claims about the Accounts directly
with account debtors, for amounts and on terms Bank determines reasonable; and
(v) transfer the Collateral into the name of Bank or a third party as the Code
permits. Bank may exercise the power of attorney to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of any security
interest regardless of whether an Event of Default has occurred. Bank’s
appointment as Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed and Bank’s obligation to provide Credit Extensions
terminates.

 

9.3 Accounts Collection.

 

When an Event of Default occurs and continues, Bank may notify any Person owing
Borrower money of Bank’s security interest in the funds and verify the amount of
the Account. Borrower must collect all payments in trust for Bank and, if
requested by Bank, immediately deliver the payments to Bank in the form received
from the account debtor, with proper endorsements for deposit.

 

9



--------------------------------------------------------------------------------

9.4 Bank Expenses.

 

If Borrower fails to pay any amount or furnish any required proof of payment to
third persons, Bank may make all or part of the payment or obtain insurance
policies required in Section 6.5, and take any action under the policies Bank
deems prudent. Any amounts paid by Bank are Bank Expenses and immediately due
and payable, bearing interest at the then applicable rate and secured by the
Collateral. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.

 

9.5 Bank’s Liability for Collateral.

 

If Bank complies with reasonable banking practices and the Code, it is not
liable for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other person. Borrower bears
all risk of loss, damage or destruction of the Collateral.

 

9.6 Remedies Cumulative.

 

Bank’s rights and remedies under this Agreement, the Loan Documents, and all
other agreements are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election, and Bank’s waiver of any Event of Default is not a continuing waiver.
Bank’s delay is not a waiver, election, or acquiescence. No waiver is effective
unless signed by Bank and then is only effective for the specific instance and
purpose for which it was given.

 

9.7 Demand Waiver.

 

Borrower waives demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees held by Bank on which Borrower is liable.

 

10. NOTICES

 

All notices or demands by any party about this Agreement or any other related
agreement must be in writing and be personally delivered or sent by an overnight
delivery service, by certified mail, postage prepaid, return receipt requested,
or by telefacsimile to the addresses set forth at the beginning of this
Agreement. A party may change its notice address by giving the other party
written notice.

 

11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California.

 

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12. GENERAL PROVISIONS

 

12.1 Successors and Assigns.

 

This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not assign this Agreement or any rights
under it without Bank’s prior written consent which may be granted or withheld
in Bank’s discretion. Bank has the right, without the consent of or notice to
Borrower, to sell, transfer, negotiate, or grant participation in all or any
part of, or any interest in, Bank’s obligations, rights and benefits under this
Agreement.

 

10



--------------------------------------------------------------------------------

12.2 Indemnification.

 

Borrower will indemnify, defend and hold harmless Bank and its officers,
employees, and agents (each, an “Indemnified Person”) against: (a) all
obligations, demands, claims, and liabilities asserted by any other party in
connection with the transactions contemplated by the Loan Documents; and (b) all
losses or Bank Expenses incurred, or paid by Bank from, following, or
consequential to transactions between Bank and Borrower (including reasonable
attorneys fees and expenses), except for losses caused by an Indemnified
Person’s gross negligence or willful misconduct.

 

12.3 Time of Essence.

 

Time is of the essence for the performance of all obligations in this Agreement.

 

12.4 Severability of Provision.

 

Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.

 

12.5 Amendments in Writing, Integration.

 

All amendments to this Agreement must be in writing and signed by Borrower and
Bank. This Agreement represents the entire agreement about this subject matter,
and supersedes prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement merge into this Agreement and
the Loan Documents.

 

12.6 Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
are an original, and all taken together, constitute one Agreement.

 

12.7 Survival.

 

All covenants, representations and warranties made in this Agreement continue in
full force while any Obligations remain outstanding. The obligations of Borrower
in Section 12.2 to indemnify Bank will survive until all statutes of limitations
for actions that may be brought against Bank have run.

 

12.8 Confidentiality.

 

In handling any confidential information, Bank will exercise the same degree of
care that it exercises for its own proprietary information, but disclosure of
information may be made (i) to Bank’s subsidiaries or affiliates in connection
with their business with Borrower, (ii) to prospective transferees or purchasers
of any interest in the loans (provided, however, Bank shall use commercially
reasonable efforts in obtaining such prospective transferee or purchasers
agreement of the terms of this provision), (iii) as required by law, regulation,
subpoena, or other order, (iv) as required in connection with Bank’s examination
or audit and (v) as Bank reasonably considers necessary in exercising remedies
under this Agreement. Confidential information does not include information that
either: (a) is in the public domain or in Bank’s possession when disclosed to
Bank, or becomes part of the public domain after disclosure to Bank; or (b) is
disclosed to Bank by a third party, if Bank does not know that the third party
is prohibited from disclosing the information.

 

12.9 Effective Date.

 

Notwithstanding anything set forth in this Agreement or any Loan Document to the
contrary, this Agreement and all of the Loan Documents shall not be effective
until the date on which the Bank executes this Agreement as indicated on the
signature page to this Agreement.

 

12.10 Attorneys’ Fees, Costs and Expenses.

 

In any action or proceeding between Borrower and Bank arising out of the Loan
Documents, the prevailing party will be entitled to recover its reasonable
attorneys’ fees and other reasonable costs and expenses incurred, in addition to
any other relief to which it may be entitled.

 

11



--------------------------------------------------------------------------------

13. DEFINITIONS

 

13.1 Definitions.

 

In this Agreement:

 

“Accounts” has the meaning set forth in the Code and includes all existing and
later arising accounts, contract rights, and other obligations owed Borrower in
connection with its sale or lease of goods (including licensing software and
other technology) or provision of services, all credit insurance, guaranties,
other security and all merchandise returned or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

 

“Advance” or “Advances” is a loan advance (or advances) under the Committed
Revolving Line.

 

“Affiliate” of a Person is a Person that owns or controls directly or indirectly
the Person, any Person that controls or is controlled by or is under common
control with the Person, and each of that Person’s senior executive officers,
directors, partners and, for any Person that is a limited liability company,
that Person’s managers and members.

 

“Bank Expenses” are all audit fees and expenses and reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which the
Bank is closed.

 

“Closing Date” is the date of this Agreement.

 

“Code” is the Uniform Commercial Code, in effect in the State of California as
in effect from time to time.

 

“Collateral” is the property described on Exhibit A.

 

“Committed Revolving Line” is Advances of up to Fifteen Million Dollars
($15,000,000).

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

 

“Copyrights” are all copyright rights, applications or registrations and like
protections in each work or authorship or derivative work, whether published or
not (whether or not it is a trade secret) now or later existing, created,
acquired or held.

 

“Credit Extension” is each Advance, Letter of Credit, FX Forward Contract, or
any other extension of credit by Bank for Borrower’s benefit.

 

“Equipment” has the meaning set forth in the Code and includes all present and
future machinery, equipment, tenant improvements, furniture, fixtures, vehicles,
tools, parts and attachments in which Borrower has any interest.

 

“FX Forward Contract” is defined in Section 2.1.3.

 

“FX Reserve” is defined in Section 2.1.3.

 

12



--------------------------------------------------------------------------------

“GAAP” is generally accepted accounting principles.

 

“Guarantor” is any present or future guarantor of the Obligations, including
Napster, LLC, a Delaware limited liability company.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.2.

 

“Insolvency Proceeding” are proceedings by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” is:

 

(a) Copyrights, Trademarks, Patents, and Mask Works including amendments,
renewals, extensions, and all licenses or other rights to use and all license
fees and royalties from the use;

 

(b) Any trade secrets and any intellectual property rights in computer software
and computer software products now or later existing, created, acquired or held;

 

(c) All design rights which may be available to Borrower now or later created,
acquired or held;

 

(d) Any claims for damages (past, present or future) for infringement of any of
the rights above, with the right, but not the obligation, to sue and collect
damages for use or infringement of the intellectual property rights above;

 

All Proceeds and products of the foregoing, including all insurance, indemnity
or warranty payments.

 

“Inventory” has the meaning set forth in the Code and includes is present and
future inventory in which Borrower has any interest, including merchandise, raw
materials, parts, supplies, packing and shipping materials, work in process and
finished products intended for sale or lease or to be furnished under a contract
of service, of every kind and description now or later owned by or in the
custody or possession, actual or constructive, of Borrower, including inventory
temporarily out of its custody or possession or in transit and including returns
on any accounts or other Proceeds from the sale or disposition of any of the
foregoing and any documents of title.

 

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Letter of Credit” is defined in Section 2.1.2.

 

“Letter-of-credit right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.

 

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

“Loan Documents” are, collectively, this Agreement, any note, or notes, or
guaranties executed by Borrower or Guarantor, and any other present or future
agreement between Borrower or Guarantor and/or for the benefit of Bank in
connection with this Agreement, all as amended, extended or restated.

 

“Mask Works” are all mask works or similar rights available for the protection
of semiconductor chips, now owned or later acquired.

 

“Material Adverse Change” has the meaning set forth in Section 8.3.

 

“Material Subsidiary” means Napster, LLC and any Subsidiary now or hereafter
existing, that (i) owns assets with a total book value of greater than 5% of the
consolidated total assets of Borrower and its Subsidiaries or (ii) generates
over 5% of the consolidated revenues of Borrower and its Subsidiaries, both
determined as of the end of the end of the fiscal quarter immediately preceding
the date of determination.

 

13



--------------------------------------------------------------------------------

“Net Accounts Receivable” is Borrower’s accounts receivable as reported on
Borrower’s balance sheet for the relevant period, minus all revenue adjustments
and reserves.

 

“Obligations” are debts, principal, interest, Bank Expenses and other amounts
Borrower owes Bank now or later, including cash management services, letters of
credit and foreign exchange contracts, if any and including interest accruing
after Insolvency Proceedings begin and debts, liabilities, or obligations of
Borrower assigned to Bank.

 

“Patents” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.

 

“Permitted Indebtedness” is:

 

(a) Borrower’s indebtedness to Bank under this Agreement or any other Loan
Document;

 

(b) Indebtedness existing on the Closing Date and shown on the Schedule;

 

(c) Subordinated Debt;

 

(d) Indebtedness to trade creditors incurred in the ordinary course of business;
and

 

(e) Indebtedness secured by Permitted Liens.

 

“Permitted Investments” are:

 

(a) Investments shown on the Schedule and existing on the Closing Date; and

 

(b) (i) marketable direct obligations issued or unconditionally guaranteed by
the United States or its agency or any State maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 1 year after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., and (iii) Bank’s certificates of deposit
issued maturing no more than 1 year after issue.

 

“Permitted Liens” are:

 

(a) Liens existing on the Closing Date and shown on the Schedule or arising
under this Agreement or other Loan Documents;

 

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank’s security interests;

 

(c) Purchase money Liens (i) on Equipment acquired or held by Borrower or its
Subsidiaries incurred for financing the acquisition of the Equipment, or (ii)
existing on equipment when acquired, if the Lien is confined to the property and
improvements and the Proceeds of the equipment;

 

(d) Licenses or sublicenses granted in the ordinary course of Borrower’s
business and any interest or title of a licensor or under any license or
sublicense, if the licenses and sublicenses permit granting Bank a security
interest;

 

(e) Leases or subleases granted in the ordinary course of Borrower’s business,
including in connection with Borrower’s leased premises or leased property;

 

(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Proceeds” has the meaning described in the Code as in effect from time to time.

 

14



--------------------------------------------------------------------------------

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 

“Registered Organization” means an organization organized solely under the law
of a single state or the United States and as to which the state or the United
States must maintain a public record showing the organization to have been
organized.

 

“Responsible Officer” is each of the Chief Executive Officer, the President, the
Chief Financial Officer the Secretary and the Controller of Borrower.

 

“Revolving Maturity Date” is March 24, 2006.

 

“Schedule” is any attached schedule of exceptions.

 

“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s
indebtedness owed to Bank and which is reflected in a written agreement in a
manner and form acceptable to Bank and approved by Bank in writing.

 

“Subsidiary” is for any Person, or any other business entity of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by the Person or one or more Affiliates of the Person.

 

“Supporting Obligation” means a Letter-of-credit right, secondary obligation or
obligation of a secondary obligor or that supports the payment or performance of
an account, chattel paper, a document, a general intangible, an instrument or
investment property.

 

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries, plus all of Borrower’s Subordinated Debt, minus any
amounts attributable to (a) goodwill, (b) intangible items such as unamortized
debt discount and expense, Patents, trade and service marks and names,
Copyrights and research and development expenses except prepaid expenses, and
(c) reserves not already deducted from assets, minus Total Liabilities, minus
Borrower’s restricted cash (all as determined according to GAAP).

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion Subordinated Debt allowed to be paid, but
excluding all other Subordinated Debt.

 

“Trademarks” are trademark and servicemark rights, registered or not,
applications to register and registrations and like protections, and the entire
goodwill of the business of Borrower connected with the trademarks.

 

[Signatures appear on the following page]

 

15



--------------------------------------------------------------------------------

BORROWER:

ROXIO, INC.

By:

 

/s/ Nand Gangwani

--------------------------------------------------------------------------------

Name:

 

Nand Gangwani

Title:

 

CFO

BANK:

SILICON VALLEY BANK

By:

 

/s/ Kevin J. Conway

--------------------------------------------------------------------------------

Name:

 

Kevin J. Conway

Title:

 

Vice President

 

Effective as of March 25, 2004

 

16



--------------------------------------------------------------------------------

The Exhibits and Schedules to this Loan and Security Agreement have been
omitted. Roxio, Inc. agrees to supplementally furnish such Exhibits and
Schedules upon request from the Securities and Exchange Commission.